DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first figure and second figure of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokosuka et al. U.S. PGPUB NO. 2020/0321189.

Regarding claim 1, Yokosuka discloses a charged particle beam apparatus comprising: a calculator 20 configured to calculate a size of a range of a physical phenomenon which occurs in a specimen when a charged particle beam is illuminated onto the specimen, based on specimen information and an illumination condition (“the arithmetic device estimates a cross-sectional shape in a depth direction of the measurement target pattern from a change in a dimensional value obtained with a different threshold value for a signal waveform of each of the angle discrimination images” [claim 5]); a generator 20 configured to generate a reference image 1204 having a plan diagram indicating the range of the physical phenomenon 1201 and numerical value information indicating the size of the range of the physical phenomenon (region 1204 indicates size of the pattern depth Z[nm] as illustrated in figure 12); and a display configured to display the reference image when an actual illumination condition of the charged particle beam is set (since display 1200 displays the reference image 1204 and an image 1203 when the illumination condition 1202 is set).

Regarding claim 2, Yokosuka discloses that the calculator calculates a size of a penetration range of the charged particle beam 1201 and a size of a generation range of a signal caused by illumination of the charged particle beam 1202, as the size of the range of the physical phenomenon.

Regarding claim 3, Yokosuka discloses that the plan diagram comprises a first figure indicating the penetration range of the charged particle beam (the line profile in region 1204), and a second figure indicating the generation range of the signal (the dotted line in figure 1204), and the numerical value information comprises a first numerical value indicating a size of the penetration range of the charged particle beam 1201, and a second numerical value indicating a size of the generation range of the signal 1202.

Regarding claim 4, Yokosuka discloses that the plan diagram corresponds to a plane parallel to a surface of the specimen, and - 27 -the generator relatively shifts a center point of each of the figures according to an inclination angle of the specimen with respect to the charged particle beam (“the cross-sectional shape of the region (broken line) designated in the left SEM image is illustrated in the upper right region 1204 of FIG. 12. Then, the operator can display the taper angle at an arbitrary location by moving a mouse cursor 12041 to the upper right cross-sectional profile” [0095]).

Regarding claim 6, Yokosuka discloses that the reference image is a first reference image 1204, the generator generates a second reference image 1205 having a cross sectional diagram indicating the range of the physical phenomenon, and the first reference image and the second reference image are displayed on the display (as illustrated in figure 12).

Regarding claim 7, Yokosuka discloses a specimen image former configured to form a specimen image 1203 based on a sequence of detection signals acquired by scanning the charged particle beam with respect to the specimen (“the SEM image (Top View) is displayed in a left region 1203 of FIG. 12” [0095]); and a display processor configured to display a plan diagram 1205 which is scaled on or near the specimen image.

Regarding claim 8, Yokosuka discloses a method of assisting setting, the method comprising: calculating a size of a range of a physical phenomenon which occurs in a specimen when a charged particle beam is illuminated onto the specimen (“the arithmetic device estimates a cross-sectional shape in a depth direction of the measurement target pattern from a change in a dimensional value obtained with a different threshold value for a signal waveform of each of the angle discrimination images” [claim 5]); - 28 -generating a reference image 1204 having a plan diagram indicating the range of the physical phenomenon 1201 and numerical value information indicating the size of the range of the physical phenomenon (region 1204 indicates size of the pattern depth Z[nm] as illustrated in figure 12); and displaying the reference image (as illustrated in figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokosuka et al. U.S. PGPUB NO. 2020/0321189 in view of Oosaki et al. U.S. PGPUB No. 2006/0060774.

Regarding claim 5, Yokosuka discloses the claimed invention except while the cross-sectional profile 1204 (equivalent to the claimed plan diagram) corresponds to a plane orthogonal to the charged particle beam, there is no explicit disclosure that cross-sectional profile 1204 has a center point of the first figure of the penetration range of the beam and a center point of the second figure indicating generation range of the signal coincide with each other regardless of an inclination angle of the specimen with respect to the charged particle beam.
Oosaki discloses a charged particle beam apparatus comprising a cross-sectional profile which is centered (“the center position 0509 of the cross-sectional profile 0504 is conformed to the center position 0509 of the image profile 0503” [0046]). The cross-sectional profile is a first figure indicating the penetration depth of the charged particle beam, and is a second figure indicating the generation range of the signal, since the profile is formed from a signal obtained by the interaction of the primary beam with the sample, at the location where the primary beam interacts with the sample. Since the cross-sectional profile is centered, and the first and second figures coincide, a center point of the first figure of the penetration range of the beam and a center point of the second figure indicating generation range of the signal coincide with each other regardless of an inclination angle of the specimen with respect to the charged particle beam.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Yokosuka with the profile centering of Oosaki in order to provide a calculation for finding the center of a peak of a sample feature, thereby assisting in measuring the height of the sample feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881